Citation Nr: 1507626	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  11-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether a reduction in the evaluation for residuals of prostate adenocarcinoma from 60 to 20 percent was proper, effective November 1, 2012.

2.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with hypertension and peripheral neuropathy, rated as 20 percent disabling prior to February 11, 2009, and as 40 percent thereafter.  

3.  Entitlement to separate compensable ratings for peripheral neuropathy of the upper and/or lower extremities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2009, February 2012, and August 2012 rating decisions of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a November 2009 rating decision, service connection was granted for type II diabetes mellitus and an initial 20 percent rating was assigned.  The Veteran filed a notice of disagreement with the initial rating assigned.  In a July 2010 rating decision, service connection was granted for hypertension secondary to diabetes mellitus, and a noncompensable rating was assigned.  A January 2011 rating decision reflects that the 20 percent rating was increased to 40 percent for type II diabetes mellitus with hypertension, from February 11, 2009.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The August 2012 rating decision reflects that service connection was granted for peripheral neuropathy associated with service-connected type II diabetes mellitus.  The decision notes that the peripheral neuropathy was noncompensable complication of diabetes and thus considered part to the diabetic process.  The Veteran perfected an appeal asserting that separate compensable evaluations are warranted for peripheral neuropathy.  

The Board notes that in the February 2012 rating decision on appeal reflects that a TDIU was denied.  The Veteran filed a notice of disagreement and thereafter, a statement of the case was issued in February 2014.  Although a September 2014 rating decision reflects the RO's determination that the June 2014 substantive appeal was not timely filed, the Board finds that entitlement to a TDIU is part of the claim for initial ratings higher than 20 percent and 40 percent for type II diabetes mellitus.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  As such, the issue is reflected on the title page.

In May 2012, the Veteran's former attorney representative notified VA that he was no longer representing the Veteran and the Veteran was aware of this occurrence.  Subsequently, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2014.  At the hearing, the Veteran confirmed that he was proceeding without a representative.  Additionally, he submitted additional evidence at the hearing.  The Veteran waived RO review of that evidence.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to separate compensable ratings for diabetic peripheral neuropathy, as well the issue of entitlement to a higher initial rating for type II diabetes mellitus with hypertension and peripheral neuropathy, along with entitlement to a TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The reduction of the Veteran's disability rating for residuals of adenocarcinoma of the prostate from 60 to 20 percent, effective November 1, 2012, was improper because the action failed to consider the provisions of 38 C.F.R. § 3.344 and was not based on a VA examination showing material improvement under the ordinary conditions of life.  


CONCLUSION OF LAW

The reduction of the rating for residuals of adenocarcinoma of the prostate from 60 percent to 20 percent, effective November 1, 2012, was improper and is void ab initio.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.115b, Diagnostic Code 7528 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks restoration of the 60 percent evaluation for residuals adenocarcinoma of the prostate.  Initially, the Board notes that the RO complied with the due process procedural requirements for reductions set forth in 38 C.F.R. § 3.105(e) (2014). 

In February 2012, the RO proposed to reduce the Veteran's rating for residuals of adenocarcinoma of the prostate from 60 percent to 20 percent.  After the proposed reduction, he was given 60 days to present additional evidence and was notified at his address of record.  The Veteran submitted a statement as to why he thought the reduction was not warranted.  Thereafter, in an August 2012 rating decision, the RO reduced the 60 percent rating for residuals of adenocarcinoma of the prostate to 20 percent, effective November 1, 2012. 

The Veteran's 60 percent rating for residuals of prostate adenocarcinoma under 38 C.F.R. § 4.115b, Diagnostic Code 7528 had been in effect for more than five years as it was effective March 1, 2005.  Thus, the provisions of 38 C.F.R. § 3.344 apply.  

The Board finds that the reduction was not proper because the provisions of 38 C.F.R. § 3.344(a) and (b) were not fully considered by the RO. 

The provisions of 38 C.F.R. § 3.344(a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction: (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete;" (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction;" (3) "[r]atings on account of diseases subject to temporary and episodic improvement...will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting from 38 C.F.R. § 3.344(a)).

If the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable, and a rating reduction fails to consider those regulations, the reduction is void ab initio.  Brown, 5 Vet. App. at 420 (holding that rating reduction was void ab initio where there was no discussion of whether the examination that served as the basis for the reduction was as full and complete as the examination that served as the basis for the grant); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995) (noting that the Board failed to discuss the applicability of 38 C.F.R. § 3.344).

In Greyzck v. West, 12 Vet. App. 288 (1999), the United States Court of Appeals for Veterans Claims (Court) observed that the regulatory language in 38 C.F.R. § 3.344(a) had not changed since its adoption in February 1961 and, citing Brown and Kitchens, declared that it had consistently held that where VA reduces a disability rating without complying with applicable VA regulations, the reduction is void ab initio.  Id. at 292.

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002), requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  See Brown, 5 Vet. App. at 421.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  However, pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The Veteran's prostate cancer residuals have resulted predominantly in a voiding dysfunction.  Under 38 C.F.R. § 4.115a, voiding dysfunction may be rated on the basis of either urinary leakage, frequency, or obstructed voiding.  

The May 2008 rating decision reflects that the 60 percent rating assigned for residuals of adenocarcinoma of the prostate was based on a determination that there was a requirement for the wearing of absorbent material that had to be changed more than four times per day due to urinary leakage.  This decision was in fact an implementation of a Board decision in January 2008 that awarded the 60 percent rating.

Although an April 2011 VA prostate examination report indicates no voiding dysfunction, a June 2010 VA hypertension examination report notes nocturia, and an April 2011 VA genitourinary examination report notes urinary frequency of three times per night.  In addition, prior to the reduction, in February 2012 correspondence, the Veteran reported that his voiding dysfunction remained unchanged since 2008, noting a continued requirement for the wearing and changing of absorbent material, as well as a sense of urgency and a week stream.  

Consistent with the Veteran's statement is the report from the Veteran's private doctor in December 2014 in the electronic record.  The report specifically concludes that residuals of the Veteran's prostate adenocarcinoma include a requirement for the wearing of absorbent material that had to be changed more than four times per day.  Further, in addition to requirement for a "condom catheter" for extended periods away from home, nighttime voiding interval of five to six times per night, and use of pads at night due to post void dribbling was noted.  Although this evidence, along with the hearing testimony, was created after the reduction, it supports the Veteran's contention that there was no improvement, particularly any improvement that would be maintained under the ordinary conditions of life.

The Board finds that the reduction in the rating was improper because the action did not follow the provisions of 38 C.F.R. § 3.344.  There is no basis to show that the Veteran's residuals of adenocarcinoma of the prostate had undergone material improvement under the ordinary conditions of life; thus, the reduction is void ab initio.  Also, because the favorable post-reduction evidence establishes a degree of impairment consistent with the findings reported in 2006 and upon which the 60 percent rating was assigned, restoration of the 60 percent rating for residuals of adenocarcinoma of the prostate is warranted.  Restoration of the 60 rating for residuals of adenocarcinoma of the prostate represents a full grant of the benefit sought for this issue on appeal.  


ORDER

Reduction to a 20 percent rating for service-connected residuals of adenocarcinoma of the prostate was improper; restoration of a 60 percent rating effective November 1, 2012, is granted.  


REMAND

During his Board hearing, the Veteran asserted that at least a 60 percent evaluation is warranted for service-connected type II diabetes mellitus for the entire appeal period, i.e., from August 14, 2008, and that it is worse than since the VA examinations in April 2011.  In addition, he maintained that separate compensable evaluations are warranted for diabetic peripheral neuropathy of the upper and/or lower extremities.

The Board notes that complications related to the diabetic process are to be assigned separate evaluations if a compensable evaluation is warranted.  In view of the Veteran's testimony at the hearing and the additional evidence added to the record since the VA examination in April 2011, another VA examination is warranted with respect to the nature and severity of type II diabetes mellitus with hypertension and peripheral neuropathy.  

The Board notes that a February 2009 private emergency department record reflects the Veteran presented to the emergency room with uncontrolled blood sugar with blood glucose levels of 490 mg/dL.  He was treated and discharged the same day once his blood glucose levels decreased.  Although follow up records reflect that he was scheduled for follow up visits with N. B, a registered dietician, for meal planning and insulin titration, the records are not in the file.  VA has a duty to assist in obtaining records.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The issue of TDIU is intertwined with the Veteran's claim for an increased disability rating for type II diabetes mellitus with hypertension and peripheral neuropathy.  38 C.F.R. §§ 3.340, 4.16 (2014).  Therefore, the Board will also remand this issue.

Accordingly, these issues are REMANDED for the following actions:

1.  Attempt to obtain the records from N. B., and ask the Veteran to identify all medical providers who have treated him for diabetes mellitus since March 2014.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his service-connected diabetes mellitus, and associated peripheral neuropathy.  The entire claims file, including all electronic records, must be reviewed by the examiner.  The examiner must report all pertinent findings and respond to the following: 

Prior to February 11, 2009, was there requirement for insulin, restricted diet, and regulation of activities?

Is there a requirement for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider?

Is there a requirement for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength?

The examiner should also report all signs and symptoms of the Veteran's peripheral neuropathy in the upper and/or lower extremities.  In particular, the examiner should discuss whether the Veteran's diabetic neuropathy causes complete paralysis; or mild, moderate, or severe incomplete paralysis of any nerves in the upper or lower extremities.  

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

The examination report must include a complete rationale for all opinions expressed. 

3.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


